DISMISS and Opinion Filed October 2, 2019




                                            Court of Appeals
                                                              S     In The


                                     Fifth District of Texas at Dallas
                                                          No. 05-18-01540-CV

                                                 STEVEN V. TIPPS, Appellant
                                                            V.
                                                PURPLE TREE, LLC, Appellee

                                   On Appeal from the County Court at Law No. 2
                                               Dallas County, Texas
                                       Trial Court Cause No. CC-18-04540-B

                                            MEMORANDUM OPINION
                                        Before Justices Myers, Osborne, and Nowell
                                                Opinion by Justice Osborne
           Appellant’s brief in this case is overdue. By postcard dated August 1, 2019, we notified

appellant the time for filing his brief had expired. We directed appellant to file a brief and an

extension motion within ten days. We cautioned appellant that failure to file a brief and an

extension motion would result in the dismissal of this appeal without further notice. By order

dated August 15, 2019, we extended the time to file appellant’s brief until August 26, 2019, and

again cautioned appellant that failure to file his brief and an extension motion might result in

dismissal of this appeal for want of prosecution. By order dated October 2, 2019, we denied

appellant’s September 25, 2019 third motion to extend time to file his brief.1 To date, appellant

has not tendered his brief to the Court.


   1
       Appellant asked for a one day extension to file his brief.
      We dismiss this appeal for want of prosecution. TEX. R. APP. P. 38.8(a)(1); 42.3(b), (c).




                                                  /Leslie Osborne/
                                                  LESLIE OSBORNE
                                                  JUSTICE




181540F.P05




                                               –2–
                                      S
                             Court of Appeals
                      Fifth District of Texas at Dallas
                                     JUDGMENT

 STEVEN V. TIPPS, Appellant                       On Appeal from the County Court at Law
                                                  No. 2, Dallas County, Texas
 No. 05-18-01540-CV       V.                      Trial Court Cause No. CC-18-04540-B.
                                                  Opinion delivered by Justice Osborne.
 PURPLE TREE, LLC, Appellee                       Justices Myers and Nowell participating.

      In accordance with this Court’s opinion of this date, this appeal is DISMISSED.


Judgment entered October 2, 2019




                                            –3–